DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Claim 15 is cancelled.  Claims 1-14 are pending.

Claims 1 and 11 amended with the features of “the display medium layer is located above the interval, and the interval extends from a bottom of the display medium layer to a top of the support element”, which is obviously rejected by Fig. 2 of Yu et al. (US 20180095309) in the last final action mailed on 06/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20180095309) in view of Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021).

    PNG
    media_image1.png
    231
    620
    media_image1.png
    Greyscale

Regard to claim 1, Yu et al. disclose a tiling display device, comprising: 
a support element 110 [and optical adhesive layers 510]; 
a plurality of thin film transistor substrates 200 located on the support element 100/510 and adjacent to each other, wherein an interval G is located between two of the adjacent thin film transistor substrates; 
a front panel 300/520 laminate located on the thin film transistor substrates 200 and comprising 
a light transmissive film [an optical adhesive layer 520 with the material of the waterproof adhesive structure may be, but is not limited to, light-curable transparent adhesive, thermosetting transparent adhesive, or optically clear adhesive [0033]], 
a conductive layer [a common electrode layer 320], and 
a display medium layer 310/312, 
wherein 
the conductive layer 320 is located on a bottom surface of the light transmissive film 520, 
the display medium layer 310/312 is located between the conductive layer 320 and the thin film transistor substrates 200, 
the display medium layer 310/312 is located above the interval G, and the interval G extends from a bottom of the display medium layer 310 to a top of the support element 100/510; and 
a protection sheet 400 located on a surface of the front panel laminate facing away from the thin film transistor substrates 200.  
Regard to claim 11, Yu et al. disclose a manufacturing method of a tiling display device, comprising: 
disposing a plurality of thin film transistor substrates 200 on a support element 110/510, such that the film transistor substrates adjacent to each other, wherein an interval G is located between two of the adjacent thin film transistor substrates 200; 
disposing a front panel 300 laminate on the thin film transistor substrates 200, wherein 
a conductive layer [a common electrode layer 320] of the front panel 300 laminate is on a bottom surface of a light transmissive film [an optical adhesive layer 520 with the material of the waterproof adhesive structure may be, but is not limited to, light-curable transparent adhesive, thermosetting transparent adhesive, or optically clear adhesive] of the front panel laminate 300/520, 
a display medium layer 310/312 of the front panel laminate is between the conductive layer 310 and the thin film transistor substrates, 
the display medium is located above the interval G and the interval G extends from a bottom of the display medium laver to a top of the support element; and 
disposing a protection sheet 400 on a top surface of the front panel laminate.  

However, Yu et al. fail to disclose a front panel laminate comprising a light transmissive film and a transparent conductive layer, wherein the transparent conductive layer is located on a bottom surface of the light transmissive film.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the common electrode of the transparent conductive layer for the transmissive tiling display device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
Liu et al. teach the tiling display device comprising a front panel [a display front panel 1] laminate located on the thin film transistor substrates 2 and comprising 
a light transmissive film 111, 
a transparent conductive layer 115, and 
a display medium layer 113, wherein 
the transparent conductive layer 115 is located on a bottom surface of the light transmissive film 12, and 
the display medium layer 113 is located between the transparent conductive layer 115 and the thin film transistor substrates 2.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu disclosed, wherein a front panel laminate comprising a light transmissive film and a transparent conductive layer, wherein the transparent conductive layer is located on a bottom surface of the light transmissive film for greatly improving the production efficiency of large-size display screens and reducing costs as Liu taught.

Regard to claims 3-4, Yu et al. disclose the tiling display device further comprising: an adhesive layer 510 located between the thin film transistor substrates 200 and the support element 100, wherein the adhesive layer is an optical clear adhesive or a double-side adhesive [an optical adhesive layer 510/520 with the material of the waterproof adhesive structure may be, but is not limited to, light-curable transparent adhesive, thermosetting transparent adhesive, or optically clear adhesive [0033]].  

Regard to claim 7, Yu et al. disclose the tiling display device, wherein an area of the support element 100 is greater than a total area of the thin film transistor substrates 200.  

    PNG
    media_image2.png
    147
    773
    media_image2.png
    Greyscale

Regard to claim 12, Liu et al. disclose the manufacturing method further comprising: 
forming a plurality of cutting zones along edges of a plurality of active regions of a mother thin film transistor substrate [a substrate 211 is chosen, wherein multi-disc thin film transistor (TFT) array 212 is prepared on substrate 211 as Fig. 3 shown], wherein the cutting zones (see Fig. 3) are respectively located outside the active regions; and 
cutting the mother thin film transistor substrate along the cutting zones to form the thin film transistor substrates.  

Regard to claim 13, Liu et al. disclose the manufacturing method, wherein the cutting zones of the mother thin film transistor substrate are cut by laser cutting.  

Regard to claim 14, Yu et al. disclose the manufacturing method, wherein the thin film transistor substrates 200 are disposed on the support element by adhesion 510.  

Claims 1, 3-4, 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) in view of Yu et al. (US 20180095309).

    PNG
    media_image3.png
    293
    543
    media_image3.png
    Greyscale

Regard to claim 1, Liu et al. disclose a tiling display device, comprising: 
a support element 3; 
a plurality of thin film transistor substrates 2 located on the support element and adjacent to each other; 
a front panel [a display front panel 1] laminate located on the thin film transistor substrates 2 and comprising a light transmissive film 111, 
a transparent conductive layer 115, and 
a display medium layer 113, wherein 
the transparent conductive layer 115 is located on a bottom surface of the light transmissive film 12, and 
the display medium layer 113 is located between the transparent conductive layer 115 and the thin film transistor substrates 2; and 
the display medium layer is located above the interval, and the interval extends from a bottom of the display medium layer to a top of the support element;
a protection sheet 4 located on a surface of the front panel 111 laminate facing away from the thin film transistor substrates 2.  

Regard to claim 11, Liu et al. disclose a manufacturing method of a tiling display device, comprising: 
disposing a plurality of thin film transistor substrates 2 on a support element 3, such that the film transistor substrates adjacent to each other; 
disposing a front panel [a display front panel 1] laminate on the thin film transistor substrates 2, wherein 
a transparent conductive layer of 115 the front panel laminate is on a bottom surface of a light transmissive film 111 of the front panel laminate,  
a display medium layer 113 of the front panel laminate is between the transparent conductive layer 115 and the thin film transistor substrates 2;
disposing a protection sheet 12 on a top surface of the front panel laminate. 

However, Liu et al. fail to disclose the tiling display device or the manufacturing method of the tiling display device, wherein an interval is located between two of the adjacent thin film transistor substrates; the display medium is located above the interval and the interval extends from a bottom of the display medium laver to a top of the support element. 

    PNG
    media_image1.png
    231
    620
    media_image1.png
    Greyscale

Yu et al. teach the tiling display device or the manufacturing method of the tiling display device, wherein an interval [a gap G1] is located between two of the adjacent thin film transistor substrates [driving substrates 200 include a thin film transistor (TFT) array structure 210 and a carrier 220]; the display medium layer [a display medium layer 310a], the display medium is located above the interval and the interval extends from a bottom of the display medium laver to a top of the support element.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu disclosed, wherein the tiling display device or the manufacturing method of the tiling display device, wherein an interval is located between two of the adjacent thin film transistor substrates; the display medium is located above the interval and the interval extends from a bottom of the display medium laver to a top of the support element for preventing seams thereof from being perceived by the user [0005], for reducing perceivability of either seam of the FPLs 300a or seam of the driving substrates 200 to naked eyes as Yu et al. taught.

Regard to claims 3-4, Yu et al. disclose the tiling display device further comprising: an adhesive layer 510 located between the thin film transistor substrates 200 and the support element 100, wherein the adhesive layer is an optical clear adhesive or a double-side adhesive [an optical adhesive layer 510/520 with the material of the waterproof adhesive structure may be, but is not limited to, light-curable transparent adhesive, thermosetting transparent adhesive, or optically clear adhesive [0033]].  

Regard to claim 7, Yu et al. disclose the tiling display device, wherein an area of the support element 100 is greater than a total area of the thin film transistor substrates 200.  

    PNG
    media_image2.png
    147
    773
    media_image2.png
    Greyscale

Regard to claim 12, Liu et al. disclose the manufacturing method further comprising: 
forming a plurality of cutting zones along edges of a plurality of active regions of a mother thin film transistor substrate [a substrate 211 is chosen, wherein multi-disc thin film transistor (TFT) array 212 is prepared on substrate 211 as Fig. 3 shown], wherein the cutting zones (see Fig. 3) are respectively located outside the active regions; and 
cutting the mother thin film transistor substrate along the cutting zones to form the thin film transistor substrates.  

Regard to claim 13, Liu et al. disclose the manufacturing method, wherein the cutting zones of the mother thin film transistor substrate are cut by laser cutting.  

Regard to claim 14, Yu et al. disclose the manufacturing method, wherein the thin film transistor substrates 200 are disposed on the support element by adhesion 510.  

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20180095309) in view of Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) [Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) in view of Yu et al. (US 20180095309)] applied to claim 1 in further view of An et al. (US 5851411).

Liu or Yu fails to disclose the tiling display device, wherein the interval between the two adjacent thin film transistor substrates is in a range from 10 µm to 200 µm.  

An et al. teach the tiling display device, wherein an interval [the horizontal (Dh) and vertical (Dv) tiling gaps] between the two adjacent thin film transistor substrates [LCD panels are tiled so that the horizontal tiling gap (Dh) can be 50µm] is in a range from 10 µm to 200 µm for reducing defects resulting from tiling many small panels, and a problem in making the characteristics of each panel identical [col. 2 lines 58-68].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu or Yu et al. disclosed, wherein an interval between the two adjacent thin film transistor substrates is in a range from 10 µm to 200 µm for reducing defects resulting from tiling many small panels, and a problem in making the characteristics of each panel identical [col. 2 lines 58-68] as An taught.

4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20180095309) in view of Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) [Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) in view of Yu et al. (US 20180095309)] applied to claim 1 in further view of YOSHIO et al. (JP 2564777).

Yu et al. also disclose the tiling display device, wherein the support element is made of polyethylene terephthalate (PET), polycarbonate (PC), polymethylmethacrylate (PMMA) or other suitable light-permeable waterproof materials [0024].

Yu et al. or Liu et al. fail to disclose the tiling display device, wherein the support element is a flexible substrate (claim 5); wherein the support element is made of a material comprising glass, acrylic, carbon fiber, graphene or metal (claim 6).  

YOSHIO et al. teach the tiling display device, wherein the substrate 1 used in the liquid crystal display device of the present invention, float glass (claim 6), soda glass (claim 6), polyester films such as flexible polyethylene terephthalate (claim 5) and polybutylene terephthalate, and further polyether sulfone, polycarbonate, other plastic films.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu or Yu et al. disclosed, wherein the support element is a flexible substrate; the support element is made of a material comprising glass, acrylic, carbon fiber, graphene or metal for withstand high temperature as YOSHIO et al. taught.

5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20180095309) in view of Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) [Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) in view of Yu et al. (US 20180095309)] applied to claim 1 in further view of Ryu (KR 100257815).

Yu et al. or Liu et al. fail to disclose the features of claims 8-10.

    PNG
    media_image4.png
    142
    803
    media_image4.png
    Greyscale

Regard to claim 8, Ryu discloses the tiling display device, wherein a total area of the thin film transistor substrates [a second substrate 1b in the active panel 5 or 105] is greater than an area of the protection sheet [Kalpa filter panel support substrate 193], and the area of the protection sheet [Kalpa filter panel support substrate 193] is greater than an area of the front panel laminate [a color filter panel 3 or 103 comprising first substrate 1a].  

Regard to claim 9, Ryu discloses the tiling display device, wherein an edge of each of thin film transistor substrates comprises a connection zone [pad portions 15 and 25 as Fig. 3 shown], and the connection zones are adjacent to each other.  

Regard to claim 10, Ryu discloses the tiling display device, wherein an extension direction of the thin film transistor substrates [a second substrate 1b in the active panel 5 or 105] is parallel to an extension direction of the connection zones [pad portions 15 and 25 as Fig. 3 shown].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu or Yu et al. disclosed with the features of claims 8-10 for reducing the cost and time required for manufacturing without a separate bonding process or tool and to eliminate necessity of supporting substrate by making the thickness of a polarizing plate similar to that of the supporting substrate as Ryu taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871